Per Curiam.

— “ There was no error in this. The note sued on was, as we must presume,, given for an existing debt; was certain in amount, and was made payable at a certain time, and in a certain thing. Under such circumstances, no necessity for a demand is perceived. The debtor was bound to take notice of the time his debt fell due, and, under the general rule, was bound to seek his creditor and pay it. • But in this suit, the place of delivery or performance of the work is not in question, as it was not shown that the defendant had made, or offered to make, the required article at any place. A demand was not necessary to inform the defendant what he had to do, nor when he was to do it. These points were settled at the giving of the note. See Frazee v. McChord, at the present term of this Court.”
Judgment affirmed, &c.